



Exhibit 10.1

SECOND AMENDMENT
TO EXECUTIVE EMPLOYMENT AGREEMENT


This SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is
executed and effective this 8th day of May, 2015, by and among CHAMBERS STREET
PROPERTIES, a Maryland real estate investment trust, with its principal place of
business at 47 Hulfish Street, Suite 210, Princeton, New Jersey 08542 (the
“Company”), CSP OPERATING PARTNERSHIP, L.P., a Delaware limited partnership with
its principal place of business at 47 Hulfish Street, Suite 210, Princeton, New
Jersey 08542 (the “OP”), and MARTIN A. REID, an individual resident of the State
of Maryland (“Executive”).


W I T N E S S E T H:


WHEREAS, the Company, the OP and Executive have entered into that certain
Executive Employment Agreement, entered into the 25th day of September, 2012
effective as of the 1st day of July, 2012, as amended (the “Employment
Agreement”); and


WHEREAS, the Company, the OP and Executive wish to amend the Employment
Agreement in the manner set forth in this Amendment.


NOW, THEREFORE, in consideration of the premises, and of the mutual promises,
obligations, and agreements contained herein, the parties hereto, intending to
be legally bound, do hereby agree as follows:


1.
Section 4.1(c)(ii) of the Employment Agreement is hereby amended by (i)
replacing “fifty percent (50%)” with “seventy percent (70%)”, and (ii) inserting
“in substantially the same proportions” after “directly or indirectly,”.



2.
The existing terms and conditions of the Employment Agreement shall remain in
full force and effect except as such terms and conditions are specifically
amended by, or conflict with, the terms of this Amendment.



3.
This Amendment may be executed in counterparts, each of which shall be deemed an
original but all of which shall constitute one and the same instrument. Executed
counterparts may be delivered by facsimile or other electronic transmission.



4.
The validity, interpretation and performance of this Amendment shall be governed
by the laws of the State of New York, without giving effect to the conflicts of
laws principles thereof.







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive has executed and delivered this Amendment, and the
Company has caused this Amendment to be executed and delivered, all as of the
day and year first above set forth.
 
CHAMBERS STREET PROPERTIES
 
 
 
 
By:
/s/ CHARLES E. BLACK
 
 
Name:
Charles E. Black
 
 
Title:
Chairman of the Board of Trustees
 
 
CSP OPERATING PARTNERSHIP, L.P.
 
 
 
 
By:
Chambers Street Properties, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ CHARLES E. BLACK
 
 
Name:
Charles E. Black
 
 
Title:
Chairman of the Board of Trustees of
Chambers Street Properties

 
 
/s/ MARTIN A. REID
 
MARTIN A. REID







